Citation Nr: 1604145	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for radiculopathy, right upper extremity (RUE), including as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for plantar fasciitis, right foot.

3.  Entitlement to service connection for plantar fasciitis, left foot.

4.  Entitlement to a rating in excess of 10 percent for L5-S1 small right paracentral disc herniation, prior to November 19, 2012. 

5.  Entitlement to a rating in excess of 20 percent for L5-S1 small right paracentral disc herniation, from November 19, 2012. 

6.  Entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease. 

7.  Entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease. 

8.  Entitlement to an initial rating in excess of 10 percent for a cervical spine strain.

(By separate decision, the Board will address the claim of whether the AOJ properly withheld the Veteran's VA compensation benefits for 74 days, during which he was in receipt of military drill pay.)


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran is a member of, and has had multiple periods of service in, the Army National Guard, including active duty for training (ACDUTRA) from April 1997 to July 1997 and active duty (AD) from June 2004 to March 2005, the latter in support of Operation Iraqi Freedom.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of September 2012, January 2013, May 2014 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2013, the Board remanded some of the claims on appeal to the RO for additional action.  

This appeal originally included other claims the RO denied in rating decisions dated June 2007, June 2009, April 2010, August 2014 and February 2015.  The Board too denied most of these claims in September 2010 and November 2011 decisions.  Some, the Veteran appealed to the United States Court of Appeals for Veterans Claims (COVA), which affirmed the Board's denials in all but one case.  Later, in rating decisions dated September 2014, February 2015 and June 2015, the RO granted several of these appealed claims, including by awarding the Veteran service connection for a cervical spine disability (the one claim COVA remanded), granting the Veteran an earlier effective date for the grant of service connection for the cervical spine disability, and restoring the 40 percent rating assigned the radiculopathy in the Veteran's RUE.  These claims are thus no longer before the Board for appellate review.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

By written statement dated November 2015, the Veteran is raising a claim for compensation for neuropathy or radiculopathy in the left upper extremity.  The Board refers this matter to the AOJ for appropriate action.  

The claims of entitlement to a rating in excess of 20 percent for L5-S1 small right paracentral disc herniation, from November 19, 2012, entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease, entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease, and entitlement to an initial rating in excess of 10 percent for a cervical spine strain are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is a balance of positive and negative evidence of record regarding whether radiculopathy of the RUE is related to the Veteran's service-connected cervical spine disability.

2.  Plantar fasciitis of the right foot is not related to and does not result from an injury sustained during a period of active service.

3.  Plantar fasciitis of the left foot is not related to and does not result from an injury sustained during a period of active service.

4.  Prior to November 19, 2012, the Veteran's low back disability manifested as intermittent back pain, discomfort, tenderness on palpation, slight loss of motion and radiculopathy of the RLE, the latter of which is separately service connected. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, radiculopathy of the RUE is proximately due to or the result of the Veteran's service-connected cervical spine disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 (2015).

2.  Plantar fasciitis, right foot, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2015).

3.  Plantar fasciitis, left foot, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2015).

4.  The criteria for entitlement to a rating in excess of 10 percent for L5-S1 small right paracentral disc herniation, prior to November 19, 2012, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003, 5010, 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

In this case, with regard to the claim for service connection for radiculopathy of the RUE, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, given the favorable disposition, explained below, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (West 2014); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

With regard to the remainder of the claims, the Veteran does not assert that VA violated its duty to notify or that there are any outstanding records that VA should obtain on his behalf.  Instead, his representative argues that, with regard to his claim for an increased rating for a low back disability, the VA examination the Veteran underwent during the course of this appeal is inadequate.  In so arguing, the representative uses boilerplate language, rather than pointing out with specificity any particular inadequacy.  

The Board does not find another examination necessary.  There is no indication the examiner failed to consider the reported medical history or physical findings in describing the severity of the Veteran's low back.  Those findings include test results and range of motion results, upon which the examiner relied in determining the effect of all low back symptoms on the Veteran's ability to function, including during flare-ups and on repetitive use.  The report of this examination contains findings similar to those seen in the treatment records for the time period at issue, suggesting the findings are accurate.  

II.  Analysis

A.  Claims for Service Connection

The Veteran seeks service connection for radiculopathy of the RUE either on a direct basis, as related to active service, see 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015) (service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service); see generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (to prevail on the issue of service connection on this basis, there must be competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and a nexus between the in-service injury or disease and the current disability), or on a secondary basis, as related to his service-connected cervical spine disability.  38 C.F.R. §  3.310 (service connection may be granted on a secondary basis and considered part of the original condition when a disability is proximately due to or the result of a service-connected disease or injury).  He seeks service connection for plantar fasciitis of both feet on a direct basis, as related to a foot injury he sustained during service.  

1.  Radiculopathy of RUE

Medical and lay evidence establishes that, in 2011, the Veteran began experiencing numbness in his right arm.  In January of that year, a physician attributed this numbness to carpal tunnel syndrome (a condition noted earlier in 2007 upon complaints of left hand/wrist tingling and pain).  According to a written statement the Veteran submitted in November 2012, however, that numbness in conjunction with his cervical spine disability is related to his service in Iraq, during which his duties required him to lift between 350 and 400 pounds of steel.  Allegedly, while in Iraq, he drove through an IED blast, often hit his head on the ceiling of the cab while driving over rough terrain, and had to "hit the deck" when in danger of explosions.  The Veteran alternatively claims that the numbness in the arm is related to his service-connected cervical spine disability.  In an October 2014 written statement, the Veteran's representative questions the adequacy of a May 2014 VA examination failing to diagnose C7 radiculopathy.  In a March 2015 written statement, he points out medical records in the claims filing substantiating this diagnosis.

Indeed, in contrast to the VA examination report mentioned, treatment records in the claims file include a diagnosis accounting for the Veteran's complaints of arm numbness.  And this evidence, even considered in conjunction with the unfavorable VA examination report, is sufficient to grant the Veteran's claim on a secondary basis.  

The Veteran is service connected for a cervical spine disability.  In November 2011, he presented for VA treatment complaining of right hand numbness.  X-rays revealed cervical spine abnormalities, including mild to moderate joint disease and disc protrusions.  The examiner objectively confirmed radicular symptoms and diagnosed chronic right C7 radiculopathy and prescribed steroids.  According to subsequently dated treatment records and the Veteran's written statements, this numbness, which is lay observable, persists.  

There is also evidence of record that is unfavorable, including the report of VA examination conducted in May 2014, to which the Veteran's representative refers.  This report does not include a diagnosis of cervical-related radiculopathy or any other condition that would account for the Veteran's right arm numbness.  However, under 38 C.F.R. § 3.102 (2015) (must resolve doubt in claimant's favor when evidence is in equipoise), this unfavorable evidence does not defeat the Veteran's claim.  Rather, as this negative evidence is balanced by the positive evidence (November 2011 treatment records) on the nexus element of the claim at issue, the Board is required to resolve reasonable doubt in the Veteran's favor and conclude that radiculopathy of the RUE is related to the Veteran's service-connected cervical spine disability.

2.  Plantar Fasciitis

According to records from the National Guard where the Veteran works as a federal employee, see report of VA examination conducted in July 2007 (claims he has a dual state and federal technician position with the Nebraska Army National Guard, but receives pay from the federal government), on September 7, 2010, he jumped down from a truck, injuring his left heel.  This injury, which doctors attributed to plantar fasciitis, necessitated extensive treatment, including physical therapy, and a temporary profile limiting physical activity during National Guard training.  

Eventually, while undergoing treatment, his right foot began to hurt, resulting in a diagnosis of plantar fasciitis on the right and placement on a permanent profile and necessitating further treatment, but bilaterally.  Since then, the Veteran has continued to report and receive treatment for foot complaints, diagnosed as plantar fasciitis.

Earlier in this appeal, the Veteran asserted that, because he injured his feet during service with the National Guard, he should be service connected for current residuals of that injury, or more specifically, plantar fasciitis bilaterally.  

As previously indicated, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of AD, ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA, during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2015). 

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the 2 weeks of training a reservist does during each summer, whereas INACDUTRA generally is meant to encompass the one weekend of training the reservist does each month.

So in this case, because the Veteran is alleging that the plantar fasciitis in both feet result from an injury he sustained on September 7, 2010 while in the Army National Guard, he must show that, on that date, he was serving on a period of AD, ACDUTRA or INACDUTRA.  This he does not claim, nor does the evidence show.  Rather, according to the Veteran's service personnel file, he participated in training during the period extending from January 2010 to January 2011, but no such training occurred in September, including on the 7th of that month.  It thus appears that, in his capacity as an employee of the National Guard, he was working the day of his injury.  The electronic records in this case establish that, at some point following the injury, the Veteran filed a claim for Workers Compensation benefits and received benefits based on the injury.  

Recently, in a written statement dated November 2015, the Veteran asserted that the 2010 injury to which he previously referred caused an aggravation of his foot problems, which initially manifested in 2004 during the Persian Gulf War.  Allegedly, in 2004, he began experiencing numbness and tingling in his feet, which continuously manifested thereafter.  He contends he reinjured his feet in 2010 as a civilian and again subsequently, during a weekend drill when he participated in physical training.  He argues that given the continuity of tingling and numbness in his feet, symptoms he believes are lay observable and attributable to plantar fasciitis, service connection should be granted for that condition. 

As alleged, the Veteran is competent to report that he feels tingling and numbness in his feet as these symptoms are capable of observation by a layperson.  The Board does not doubt the Veteran's report in this regard, particularly given that he reported these symptoms prior to the 2010 accident, albeit on the right side only (lower extremity, including the foot).  Specifically, in July 2009, he indicated that he had been experiencing tingling and numbness since the Gulf War, when he lifted 500-pound sheets of steel.  

According to the Veteran's service records, a medical professional noted that the Veteran had abnormal feet with pes planus and splaying in 1997, upon enlistment in the National Guard.  In June 2010, the Veteran began reporting heel pain and, after the 2010 injury, doctors noted associated heel pain, swelling and weakness.  Once, the Veteran reported that he felt intermittent numbness extending into his toes.  Since then, however, including during a VA examination conducted in January 2015, medical professionals have attributed the symptoms of tingling and numbness to the Veteran's service-connected disc herniation, radiculopathy, service connected below, and vascular disease, found by a VA examiner to be unrelated to the Gulf War.  

The Veteran's assertions thus represent the only evidence of record establishing that his plantar fasciitis initially manifested during a period of active service.  Unfortunately these assertions may not be considered competent.  For the previously noted reason, the Veteran is competent to report that he felt numbness and tingling in his feet in 2004.  Unfortunately, however, he does not possess a recognized degree of medical knowledge to establish that the tingling and numbness represent the initial manifestations of his plantar fasciitis, rather than symptoms of some other medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson is not competent to offer an opinion regarding a medical question when that question may not be resolved through lay observation).  

In the absence of medical evidence attributing the Veteran's plantar fasciitis to a period of active service, the Board concludes that such a condition was not incurred in or aggravated by such service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, the evidence is not in relative equipoise.  Rather, a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied. 

B.  Claim for an Increased Rating

The Veteran seeks an increased rating for his low back disability, prior to November 19, 2012, on the basis that the 10 percent rating assigned that disability does not accurately reflect its severity.  Thrice between 2007 and 2012, the Veteran submitted written statements claiming that his low back symptoms were worsening, warranting a change in his assigned rating. 

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.10 (2015).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Disability of the musculoskeletal system is primarily the inability due to damage or infection in the parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2015). 

Regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The RO has rated the Veteran's low back disability 10 percent disabling pursuant to DC 5237, which governs ratings of lumbosacral strain.  The Veteran is separately rated for radiculopathy of the RUE, secondary to the low back disability, 10 percent disabling prior to December 31, 2010 and 40 percent disabling from December 31, 2010.  The latter condition is not at issue here.  

According to the General Rating Formula For Diseases and Injuries of the Spine (general rating formula), all diseases and injuries of the spine other than intervertebral disc syndrome (IDS), including a lumbar spine strain under DC 5237, are to be rated pursuant to the general rating formula.  See also DCs 5003, 5010. IDS may be rated under either the general rating formula or the Formula for Rating IDS Based on Incapacitating Episodes (formula for rating IDS).  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).

Under the general rating formula, a 10 percent rating is assignable when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate DC. 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015). 

Under the formula for rating IDS, a 10 percent rating is assignable when a veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is assignable when a veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (201).  For purposes of assigning ratings under the formula for rating IDS, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note 1 (2015). 

The Veteran's low back disability in this case appears to have remained fairly stable for years prior to 2010.  In March 2004, the Veteran reported mild discomfort in his back.  From 2007 to 2009, he reported intermittent back pain during VA and private treatment visits for other medical conditions.  Examiners occasionally confirmed the pain or noted tenderness on palpation of the low back.  In April 2007, during a VA examination, the Veteran reported back pain but denied experiencing flare-ups of the pain.  The examiner noted some loss of extension, but an otherwise normal spine.  

In March 2009, the Veteran described the pain as radiating or causing numbness in his back, symptoms now considered part of the Veteran's separately service connected radiculopathy of the RLE.  During a VA examination of the Veteran's cervical spine in February 2010, the Veteran reported a history of low back pain but no other lumbar spine symptoms.  Magnetic resonance imaging conducted in July 2010 showed changes in the Veteran's low back, including a small right disc herniation with mild impingement.  Based on this finding, a physician diagnosed chronic back pain with sciatica.  Again, this change and the worsening symptoms caused by the change established the worsening of the Veteran's radiculopathy of the RLE, not the worsening of his low back disability.  
In a December 2010 written statement, the Veteran's representative pointed out this worsening for the purpose of establishing the Veteran's entitlement to an increased rating for the low back.  However, at the time, there was no evidence of record establishing a worsening of the underlying low back disability.  In January 2011, the Veteran underwent a VA examination in support of the Veteran's claim for an increased rating, but the findings noted in the report of that examination confirm a worsening of the associated radiculopathy, not the low back disability.  Other than the symptoms caused by the radiculopathy, the Veteran reported more frequent low back pain, worse with certain activities, and moderate flare-ups, which interfere with his ability to bend.  The examiner noted tenderness and flexion of the thoracolumbar spine limited by 10 degrees (0 to 80 degrees, rather than 0 to 90 degrees).  

Thus, prior to November 19, 2012, the Veteran did not exhibit forward flexion of the thoracolumbar spine to between 30 and 60 degrees, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes of IDS, findings that would have demanded the assignment of an increased rating for the low back.  

Rather, prior to November 19, 2012, the Veteran's low back disability manifested as intermittent back pain, discomfort, tenderness on palpation, slight loss of motion and worsening radiculopathy of the RLE, the latter of which is separately service connected.  The Board therefore concludes the criteria for entitlement to a scheduler rating in excess of 10 percent for L5-S1 small right paracentral disc herniation, prior to November 19, 2012, are not met.

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

In this case, the Veteran has not specifically raised the question of whether he is entitled to an increased rating for his low back disability on an extraschedular basis.    During the January 2011 VA examination, he indicated that, when he experienced flare-ups of back pain, he had difficulty bending and doing other job-related duties.  He did not then or at any other time prior to November 19, 2012, assert marked interference with employment secondary to his low back symptoms.  Referral for extraschedular consideration is thus unnecessary. 

ORDER

Service connection for radiculopathy of the RUE, as secondary to service-connected cervical spine disability, is granted.

Service connection for plantar fasciitis, right foot, is denied.

Service connection for plantar fasciitis, left foot, is denied.

A rating in excess of 10 percent for L5-S1 small right paracentral disc herniation, prior to November 19, 2012, is denied. 


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a rating in excess of 20 percent for L5-S1 small right paracentral disc herniation, from November 19, 2012, entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain with degenerative joint disease, entitlement to a rating in excess of 10 percent for left knee musculoligamentous strain with degenerative joint disease, and entitlement to an initial rating in excess of 10 percent for a cervical spine strain, but additional development is needed before the Board can proceed.

During the course of this appeal, VA assisted the Veteran by affording him VA examinations for the purpose of determining the severity of his service-connected back, knee and neck disabilities.  Unfortunately, however, as the Veteran's representative alleges in October 2014 and March 2015 written statements, albeit with no specificity, the reports of these examinations are inadequate to decide the claims on remand.  

First, during previous VA back examinations, the Veteran reported that he experienced flare-ups of back symptoms, which further limited his range of motion.  The examiners did not inquiry further as to the extent to which the motion is further limited and did not offer opinions on the matter, instead indicating that to do so would require resorting to speculation.   

Second, with regard to the severity of the Veteran's cervical spine disability, there is a significant disparity between VA and private treatment records and the most recent VA cervical spine examination.  This disparity suggests that the VA examiner did not review pertinent findings of record before offering opinions as to the nature and severity of this disability.  

Third, since 2013, VA treatment records have been associated with the electronic files, which show that the Veteran's back, knee and neck disabilities are worsening, necessitating more frequent and aggressive treatment.  With regard to his low back, during treatment visits dated after the most recent VA examination, the Veteran  reported a worsening of low back pain.  In addition, doctors have issued the Veteran hinged braces for both of his knees, noted neurological abnormalities, see report of VA examination conducted in May 2014, suggested knee replacement in the near future, referred to testing showing not only a cervical strain but also cervical disc abnormalities, and administered multiple injections to curb neck pain.   

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a VA examination of all segments of his spine and his knees.  Transfer the claims file to an examiner for an opinion on the severity of the Veteran's service-connected low back, neck, right and left knee disabilities.  Ask him or her to follow the instructions below.

a.  Review all evidence of record, particularly VA and private treatment records and VA examination reports dated since 2007. 

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Acknowledging the Veteran's reports of worsening back pain, increased during flare-ups, determine the extent to which this pain and all other lumbar spine symptoms interfere with the Veteran's ability to function, including during the flare-ups.  

d.  Specifically inquire as to the extent to which the Veteran's range of motion is further limited during such flare-ups and, if possible, confirm objectively any additional loss of motion based on the Veteran's description.  

e.  Acknowledging results of testing in the treatment records, which show both arthritis and disc abnormalities, determine the severity of the Veteran's cervical spine disability. 

f.  Specifically determine whether the Veteran experiences incapacitating episodes of cervical spine symptoms and, if so, identify the duration of the episodes in terms of total weeks during the last 12 months.

g.  Acknowledging VA treatment records dated since 2013, which show that the Veteran's knees are worsening, determine the severity of the knee disabilities.

h.  Identify all right and left knee symptoms shown to exist, including any affecting the Veteran's neurological system.

i.  Specifically indicate whether the Veteran has instability of the knees (if not shown on examination, refer to treatment records dated during the course of this appeal.  If instability is not found, explain the purpose for which doctors have issued the Veteran hinged knee braces. 

j.  Acknowledging VA examiners'  finding that the Veteran's low back disability interferes with his work duties, offer an opinion as to whether such interference is marked.  Consider the same matter with regard to the Veteran's neck, right knee and left knee disabilities.

k.  Provide rationale for all opinions expressed.

l.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

2.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

3.  Thereafter, readjudicate all claims on remand.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


